Case: 10-40664 Document: 00511436850 Page: 1 Date Filed: 04/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 6, 2011
                                     No. 10-40664
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

DIANE MICHELE DIXON, also known as Diane Michele Johnson,

                                                   Defendant-Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:09-CR-203-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Diane Michele Dixon has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Dixon has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Dixon’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.       Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40664 Document: 00511436850 Page: 2 Date Filed: 04/06/2011


                               No. 10-40664

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. Dixon’s motion for release
pending appeal is DENIED. See 18 U.S.C. § 3143(b).




                                    2